Citation Nr: 1624361	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-20 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to March 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The record before the Board consists of the Veteran's paper file and electronic claims files located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets further delay, a remand is required prior to adjudicating the Veteran's claims.

Left Ear Hearing Loss Disability

At an April 2011 VA audiological examination, the examiner found the Veteran's left ear hearing loss disability was "less likely than not" due to his active duty service, reasoning, in part, that the Veteran's November 1975 separation audiogram showed normal hearing at zero decibels across the audiogram.  Interestingly, the examiner noted these results were "concerning," given that at entrance to service the Veteran's hearing was "not that good."  The Board finds a new VA examination and opinion is required because the VA examiner failed to provide an explanation for the "concerning" discrepancies between the entrance and separation audiograms, which appear to show that the Veteran's hearing acuity improved during service.  Additionally, the examiner failed to discuss relevant service treatment notes documenting that the Veteran sought treatment for and was diagnosed with left ear otitis media January 1976.  Significantly, the separation audiogram was performed in November 1975, three months prior to the left ear otitis media diagnosis, and there was no additional audiogram performed prior to the Veteran separating from service in March 1976.

Moreover, the Veteran's service treatment records contain a January 1976 clinical cover sheet from the Eielson Air Force Base in Fairbanks, Alaska, noting a diagnosis of left ear otitis media, yet there are no clinical hospitalization records associated with the evidence of record.  Clinical records, such as hospitalization records from a military facility, are retired to the National Personnel Records Center (NPRC) for storage and are kept separately from a Veteran's service treatment records.  See VA Adjudication Manual, M21-1MR, Part III, Subpart iii, 2.A.2.  The record reflects that VA has not attempted to obtain these records, and on remand, the RO must request these records from NPRC, and any other appropriate records repository, in accordance with the procedures outlined in the VA Adjudication Manual.  See id.

Low Back Disability

The Veteran's service treatment records document that he sought treatment at the emergency room at the Bassett Army Hospital in Fort Wainwright, Alaska, for right low back pain with muscle spasms in November 1974.  There is no indication in the record that VA has attempted to obtain these hospitalization records and a remand is required to attempt to do so.

The Board notes that the Veteran's claims file also contains a March 1973 line of duty determination noting that the Veteran was involved in a skiing accident where he fell and injured his left knee.  Although this line of duty determination does not reflect the Veteran injured his back, it does reflect he was hospitalized at Eielson Air Force Hospital following this incident.  As these clinical records are not associated with the evidence of record and may be supportive of the Veteran's claim, VA must attempt to obtain them on remand.

While this case is in remand status, development to obtain any outstanding medical records pertinent to either claim also should be completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:


1.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim.

Specifically, the RO or AMC must take the appropriate steps to obtain all clinical hospital records dated March 1970 to March 1976 from:

* Eielson Air Force Hospital located in Fairbanks, Alaska; and

* Bassett Army Hospital located in Fort Wainwright, Alaska.

If the RO or AMC is unable to obtain any of the above-identified records, the Veteran and his representative must  be notified in accordance with VA regulations.  See 38 C.F.R. § 3.159(e) (2015).

2.  Once the record is developed to the extent possible, the Veteran should be afforded a VA audio examination by state licensed audiologist to determine the nature and etiology of his left ear hearing loss disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.

The Board draws the examiner's attention to the following medical records:

* A January 1970 entrance report of medical history and January 1970 entrance medical examination report;

* A November 1975 separation report of medical history and a November 1975 separation medical examination report;

* January 1976 service treatment records documenting that the Veteran experienced a left ear ache with dizziness and loss of balance, and an assessment of left ear otitis media;

* A January 1976 clinical cover sheet documenting a diagnosis of left ear otitis media and any associated clinical records obtained pursuant to this remand;

* A July 1979 private audiometric evaluation;

* A June 1980 VA audiometric evaluation;

* A June 1981 private audiometric evaluation;

* An August 1981 VA audiometric evaluation; and

* An April 2011 VA audiometric evaluation and medical opinion.

Based on the examination results and a review of the Veteran's pertinent history, to include the Veteran's statements and medical records, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that a left ear hearing loss disability is due to the Veteran's active duty service.

In providing this medical opinion, the examiner must specifically comment on the apparent improvement and disparity in the Veteran's hearing acuity at his January 1970 entrance examination and his November 1975 separation examination.

A rationale for any opinion expressed must be provided.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Next, all pertinent evidence of record must be made available to and reviewed by the VA examiner who conducted the April 2011 VA back examination. 

Based on a review of the evidence of record, the VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any diagnosed low back disability began in or is otherwise etiologically related to the Veteran's active duty service.

A supporting rationale for all opinions expressed must be provided.  If the VA examiner is unable to provide any required opinion, he or she must explain why the opinion could not be provided.

If the VA examiner who performed the April 2011 VA examination is unavailable, all pertinent evidence of record must be made available to and reviewed by another qualified healthcare professional with the appropriate expertise, who should provide the requested medical opinions.  Another examination of the Veteran should only be performed if deemed necessary by the healthcare professional providing the requested opinion.

4.  The RO or AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO or the AMC should also undertake any other development it deems to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

